Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 03/06/2020:
Claims 1-16 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1.1	This application includes one or more claim limitations that use the word “means” or “step,” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: information terminal apparatus; display control unit; determination unit; transmission unit; generation unit; obtainment unit; vehicle control unit; information holding unit; communication unit; image processing unit; input unit in claims 1-16.

	Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	
	
	
 Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.1.1	The term "specific function" in claims 1, 4, 6-7, 9-12 and 15-16 is a relative term which renders the claim indefinite. The term "specific function" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the claimed/specified “specific function” is, or would be, because it can practically be anything related to any function of operation of a vehicle.
It is also unclear of what degree, or level, a specialty, or a particularity, or a precision it needs to be, or how, or what, or why it makes the claimed/specified “function” to be considered, or define, or characterize as a “specific function,” which renders the claims indefinite. It is also unclear why or how it needs to be restricted, since it is unclear what it is. Clarification is required.
	For the purpose of this examination, and in view of the specification, particularly Para [0026] of the specification, at least as published, it will be interpreted that the claimed/specified “specific function” is a function related to a vehicle control in automated driving, in other words this is an autonomous, or an automated control of a vehicle. 
And hence, in view of the specification, and by giving the claimed limitations and the prior art their broadest reasonable interpretation, the claimed/specified “restriction on specific function” will be interpreted as restriction put on, or cancelation of an autonomous or an automated control of a vehicle due to, or because of, or when an abnormality or a failure occurs in the automated control of the vehicle, similar to well-known in the art switching from an autonomous or an automated control of a vehicle to a manual control of the vehicle due to, or because of, or when an abnormality or a failure occurs in the automated control of the vehicle; and the claimed/specified “canceling a preset function restriction on the specific function of the vehicle” will be interpreted as canceling or canceled restriction put on an autonomous or an automated control of a vehicle, or resuming back from canceled autonomous or automated control of a vehicle to autonomous or automated control of a vehicle, upon determining whether or not automated driving control can be started, similar to well-known in the art switching from and back to an autonomous or an automated control of a vehicle to or from a manual control of the vehicle. 
1.1.2	Claims 2-3, 5, 8 and 13-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
1.1.3	Claim 8 recites the limitation "the number of times" in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-16 rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (Pub. No.: JP 2017151704A) in view of Hiruma (Pub. No.: WO 2018235470A1) and further in view of Sprigg (Pub. No.: US 2016/0202700A1).
As per claim 1, Nakamura discloses through the invention (see entire document), a vehicle control system comprising a vehicle, an information terminal apparatus that can provide, on a display unit (see entire document, particularly Para [0035] – teaching vehicle with automatic driving device 100, the vehicle having an interface HMI7 for outputting and inputting information between occupants (including the driver) of the vehicle and the automatic driving device 100, and a wirelessly connected mobile information terminal), a plurality of contents which provide training on an operation method of the vehicle (see entire document, particularly abstract, Para [0004, 0006-0009, 0011, 0036-0042, 0044, 0046-0047, 0050, 0054-0059, 0067-0099] – teaching displaying explanation (tutorial) of driver operation, wherein the Examiner finds that it is displaying explanation to be used as a training material/info/data to a driver, because it is well known in the art that a tutorial is a learning activity for gaining or to be trained in certain skills), and a server that can communicate with the vehicle and the information terminal apparatus (see entire document, particularly Para [0029-0030, 0035] – teaching a computer of a facility such as an information processing center capable of communicating with the own vehicle that is wirelessly connected with mobile information terminal), 
wherein the information terminal apparatus comprises 
a display control unit configured to cause the display unit to display a first content that provides training on an operation method including a method to start an operation of a specific function of the vehicle and a second content that provides, to a user of the vehicle (see entire document, particularly Para [0029-0030, 0035, 0047-0048, 0069-0071] – teaching tutorial displayed by interface HMI7 that may output information to the occupant using a wirelessly connected mobile information terminal, or that may accept an input operation by the occupant using the mobile information terminal), 
a determination unit configured to determine a viewing result of the second content based on an input from the user (see entire document, particularly abstract, Para [0035-0042, 0053]), and 
a transmission unit configured to transmit a determination result of the determination unit to the server (see entire document, particularly Para [0029-0030, 0035]), 

a generation unit configured to generate, based on the determination result of the determination unit, cancellation information for canceling a preset function restriction on the specific function of the vehicle; vehicle control unit that cancels the function restriction on the specific function (see entire document, particularly abstract, Para [0006-0007, 0046-0047] – teaching determination conditions for determining that automatic driving control may be started; determines whether or not the automatic driving control can be started, according to tutorial). 
Nakamura does not explicitly disclose, or is missing a user of vehicle who has been trained by content and is registered in server; training on an operation method corresponding to a phenomenon that can occur while the specific function (autonomous driving of vehicle) is provided; an obtainment unit configured to obtain authentication information for authenticating the user; a vehicle control unit configured to perform authentication processing on the user based on the authentication information; the vehicle control unit that cancels the function restriction on the specific function based on a result of the authentication processing and the cancellation information.
However, Sprigg teaches through the invention (see entire document), particularly in fig. 1-3, abstract, Para [0002-0004, 0007-0008, 0021, 0039-0047, 0053, 0060], claims 1, 10, operator that may be a driver of an automobile, a captain or pilot of a boat, a captain or pilot of an airplane, or any other vehicle operator; analysis of the one or more operator vehicle control inputs, allowing an operator to assume manual control of the vehicle when the operator vehicle control inputs match the one or more autonomous vehicle control inputs to within a threshold value; a desirable for an autonomous control system to be able to quickly and efficiently verify that the operator has the ability to assume control of the vehicle in a safe and stable manner and to then transition control to the operator; analyzing, comparing manner of driver’s input when the driver begins engaging the vehicle controls, and providing feedback on the manner of  the driver’s input to communicate to the manual operator that the manual operator is or is not following the automated inputs at a level and accuracy at which control of the vehicle 100 can be transitioned to the manual operator; the compare module 109 that receives the automated inputs used to autonomously operate the vehicle 100 by the autonomous vehicle control system 110, and that also receives the manual 
	The Examiner finds that the above, in the Sprigg reference, teaches on “obtaining authentication information for authenticating the user;” “a user of vehicle who has been trained by content and is registered in server,” in the instant application, because it is well known in the art that if an operator that may be a driver of an automobile, a captain or pilot of a boat, a captain or pilot of an airplane, or any other vehicle operator, typically has a driving/pilot/marine license that makes the operator be authenticated/identified, as well as qualified or registered in an Authority’s database that can be a remote server; and because it is also well known in the art that an operator that starts inputting that the operator is to assume manual control of the vehicle is typically an operator that is trained or has an experience in assuming manual control of vehicle as needed, or when needed.
Hiruma, in turn, teaches through the invention (see entire document), particularly in fig. 1-5, abstract, Para [0005, 0066-0068, 0075-0076, 0083, 0087, 0093-0096], when it is identified in S104 of FIG. 1 that the cause of the abnormality is a natural failure, the travel planning execution unit 107 starts the processing after S203 of FIG. 3 and instructs (S203) to switch to manual operation; if the vehicle does not switch to manual driving (S204), the vehicle is stopped at the target stop position such as the shoulder or emergency parking zone by automatic driving (S206, S207), and the vehicle is maintained in a stopped state until it is switched to manual driving (S208); a plurality of abnormalities that occur (FIGS. 3 to 5), when the vehicle stops or is switched to be manually operated, the abnormality as  a contact accident, a disaster, or a natural failure, or occurrence of abnormality of the in-vehicle system; situation when it is not possible to switch from manual to automatic driving; situation when operation is not switched from automatic to manual operation, when automatic operation is continued.
	The Examiner finds that the above, in the Hiruma reference, teaches on “a phenomenon that can occur while the specific function (autonomous driving of vehicle) is provided,” in the instant application, because it is well known in the art that an abnormality related to vehicle driving, such as a contact accident, a disaster, or a natural failure, or occurrence of abnormality of the in-vehicle system is considered as an phenomenon related to vehicle driving that can occur while driving the vehicle.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Nakamura by incorporating, applying and utilizing the above steps, technique and features as taught by Sprigg. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to be able to quickly and efficiently verify that the operator has the ability to assume control of the vehicle in a safe and stable manner and to then transition control to the operator (see entire Sprigg document, particularly Para [0004]); and  
by incorporating, applying and utilizing the above steps, technique and features as taught by Hiruma. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to ensure the safety of the vehicle in the event of an abnormality or failure in the in-vehicle system during autonomous driving; to terminate automatic driving and switch the automatic driving to manual driving by driver, or start the manual driving to ensure the safety of the vehicle (see entire Hiruma document, particularly Para [0004-005]).  

As per claim 2, Nakamura further discloses through the invention (see entire document), server that further comprises an information holding unit configured to hold information associating the vehicle and the user (see entire document, particularly Para [0029-0030, 0039]). 
Nakamura does not explicitly disclose, or is missing display control unit that determines, with respect to the user who has been trained by the first content, whether the user is registered in the server, permits the second content to be displayed to the user who is registered in the server, and restricts the display of the second content to the user who is not registered in the server.
However, Sprigg teaches through the invention (see entire document), particularly in fig. 1-3, abstract, Para [0002-0004, 0007-0008, 0021, 0039-0047, 0053, 0060], claims 1, 10, operator that may be a driver of an automobile, a captain or pilot of a boat, a captain or pilot of an airplane, or any other vehicle operator; analysis of the one or more operator vehicle control inputs, allowing an operator to assume manual control of the vehicle when the operator vehicle control inputs match the one or more autonomous vehicle control inputs to within a threshold value; a desirable for an autonomous control system to be able to quickly and efficiently verify that the operator has the ability to assume control of the vehicle in a safe 
	The Examiner finds that the above, in the Sprigg reference, teaches on “obtaining authentication information for authenticating the user;” “a user of vehicle who has been trained by content and is registered in server,” in the instant application, because it is well known in the art that if an operator that may be a driver of an automobile, a captain or pilot of a boat, a captain or pilot of an airplane, or any other vehicle operator, typically has a driving/pilot/marine license that makes the operator be authenticated/identified, as well as qualified or registered in an Authority’s database that can be a remote server; and because it is also well known in the art that an operator that starts inputting that the operator is to assume manual control of the vehicle is typically an operator that is trained or has an experience in assuming manual control of vehicle as needed, or when needed.
Hiruma, in turn, teaches through the invention (see entire document), particularly in fig. 1-5, abstract, Para [0005, 0066-0068, 0075-0076, 0083, 0087, 0093-0096], when it is identified in S104 of FIG. 1 that the cause of the abnormality is a natural failure, the travel planning execution unit 107 starts the processing after S203 of FIG. 3 and instructs (S203) to switch to manual operation; if the vehicle does not switch to manual driving (S204), the vehicle is stopped at the target stop position such as the shoulder or emergency parking zone by automatic driving (S206, S207), and the vehicle is maintained in a stopped state until it is switched to manual driving (S208); a plurality of abnormalities that occur (FIGS. 3 to 5), when the vehicle stops or is switched to be manually operated, the abnormality as  a contact accident, a disaster, or a natural failure, or occurrence of abnormality of the in-vehicle system; situation when it is not possible to switch from manual to automatic driving; situation when operation is not switched from automatic to manual operation, when automatic operation is continued.
teaches on “a phenomenon that can occur while the specific function (autonomous driving of vehicle) is provided,” in the instant application, because it is well known in the art that an abnormality related to vehicle driving, such as a contact accident, a disaster, or a natural failure, or occurrence of abnormality of the in-vehicle system is considered as an phenomenon related to vehicle driving that can occur while driving the vehicle.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Nakamura by incorporating, applying and utilizing the above steps, technique and features as taught by Sprigg. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to be able to quickly and efficiently verify that the operator has the ability to assume control of the vehicle in a safe and stable manner and to then transition control to the operator (see entire Sprigg document, particularly Para [0004]); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Hiruma. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to ensure the safety of the vehicle in the event of an abnormality or failure in the in-vehicle system during autonomous driving; to terminate automatic driving and switch the automatic driving to manual driving by driver, or start the manual driving to ensure the safety of the vehicle (see entire Hiruma document, particularly Para [0004-005]).  

As per claim 3, Nakamura further discloses through the invention (see entire document), server that comprises a communication unit configured to output the cancellation information generated by the generation unit, and the communication unit that transmits the cancellation information to the vehicle registered in one of the server and the information terminal apparatus (see entire document, particularly Para [0006-0007, 0029-0030, 0035, 0046-0047]).

As per claim 4, Nakamura does not explicitly disclose, or is missing cancellation information that includes specification information for specifying the user, and in a case in which the authentication information and the specification information is determined to match in the authentication processing of the 
However, Sprigg teaches through the invention (see entire document), particularly in fig. 1-3, abstract, Para [0002-0004, 0007-0008, 0021, 0039-0047, 0053, 0060], claims 1, 10, operator that may be a driver of an automobile, a captain or pilot of a boat, a captain or pilot of an airplane, or any other vehicle operator; analysis of the one or more operator vehicle control inputs, allowing an operator to assume manual control of the vehicle when the operator vehicle control inputs match the one or more autonomous vehicle control inputs to within a threshold value; a desirable for an autonomous control system to be able to quickly and efficiently verify that the operator has the ability to assume control of the vehicle in a safe and stable manner and to then transition control to the operator; analyzing, comparing manner of driver’s input when the driver begins engaging the vehicle controls, and providing feedback on the manner of  the driver’s input to communicate to the manual operator that the manual operator is or is not following the automated inputs at a level and accuracy at which control of the vehicle 100 can be transitioned to the manual operator; the compare module 109 that receives the automated inputs used to autonomously operate the vehicle 100 by the autonomous vehicle control system 110, and that also receives the manual inputs provided to the vehicle 100 by the manual operator attempting to mimic the autonomous vehicle control.
	Hiruma, in turn, teaches through the invention (see entire document), particularly in fig. 1-5, abstract, Para [0005, 0066-0068, 0075-0076, 0083, 0087, 0093-0096], when it is identified in S104 of FIG. 1 that the cause of the abnormality is a natural failure, the travel planning execution unit 107 starts the processing after S203 of FIG. 3 and instructs (S203) to switch to manual operation; if the vehicle does not switch to manual driving (S204), the vehicle is stopped at the target stop position such as the shoulder or emergency parking zone by automatic driving (S206, S207), and the vehicle is maintained in a stopped state until it is switched to manual driving (S208); a plurality of abnormalities that occur (FIGS. 3 to 5), when the vehicle stops or is switched to be manually operated, the abnormality as  a contact accident, a disaster, or a natural failure, or occurrence of abnormality of the in-vehicle system; situation when it is not possible 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Nakamura by incorporating, applying and utilizing the above steps, technique and features as taught by Sprigg. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to be able to quickly and efficiently verify that the operator has the ability to assume control of the vehicle in a safe and stable manner and to then transition control to the operator (see entire Sprigg document, particularly Para [0004]); and  
by incorporating, applying and utilizing the above steps, technique and features as taught by Hiruma. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to ensure the safety of the vehicle in the event of an abnormality or failure in the in-vehicle system during autonomous driving; to terminate automatic driving and switch the automatic driving to manual driving by driver, or start the manual driving to ensure the safety of the vehicle (see entire Hiruma document, particularly Para [0004-005]).  

As per claim 5, Nakamura further discloses through the invention (see entire document), vehicle control unit that determines, based on an image processing result of an image processing unit, whether the user is riding in the vehicle, and maintains the function restriction in a case in which the user is not riding in the vehicle (see entire document, particularly Para [0036]).

As per claim 6, Nakamura further discloses through the invention (see entire document), a case in which the vehicle control unit determines, based on the image processing result, that the user is seated in a cabin of the vehicle but is not seated in a driver's seat of the vehicle, the vehicle control unit causes an in-vehicle display unit to display a confirmation message (see entire document, particularly Para [0029-0030, 0035-0036, 0047-0048, 0069-0071]).
Nakamura does not explicitly disclose, or is missing in-vehicle display unit to display a confirmation message to confirm whether the function restriction on the specific function is to be canceled.
However, Sprigg teaches through the invention (see entire document), particularly in fig. 1-3, abstract, Para [0002-0004, 0007-0008, 0021, 0039-0047, 0053, 0060], claims 1, 10, operator that may be a driver of an automobile, a captain or pilot of a boat, a captain or pilot of an airplane, or any other vehicle operator; analysis of the one or more operator vehicle control inputs, allowing an operator to assume manual control of the vehicle when the operator vehicle control inputs match the one or more autonomous vehicle control inputs to within a threshold value; a desirable for an autonomous control system to be able to quickly and efficiently verify that the operator has the ability to assume control of the vehicle in a safe and stable manner and to then transition control to the operator; analyzing, comparing manner of driver’s input when the driver begins engaging the vehicle controls, and providing feedback on the manner of  the driver’s input to communicate to the manual operator that the manual operator is or is not following the automated inputs at a level and accuracy at which control of the vehicle 100 can be transitioned to the manual operator; the compare module 109 that receives the automated inputs used to autonomously operate the vehicle 100 by the autonomous vehicle control system 110, and that also receives the manual inputs provided to the vehicle 100 by the manual operator attempting to mimic the autonomous vehicle control.
	Hiruma, in turn, teaches through the invention (see entire document), particularly in fig. 1-5, abstract, Para [0005, 0066-0068, 0075-0076, 0083, 0087, 0093-0096], when it is identified in S104 of FIG. 1 that the cause of the abnormality is a natural failure, the travel planning execution unit 107 starts the processing after S203 of FIG. 3 and instructs (S203) to switch to manual operation; if the vehicle does not switch to manual driving (S204), the vehicle is stopped at the target stop position such as the shoulder or emergency parking zone by automatic driving (S206, S207), and the vehicle is maintained in a stopped state until it is switched to manual driving (S208); a plurality of abnormalities that occur (FIGS. 3 to 5), when the vehicle stops or is switched to be manually operated, the abnormality as  a contact accident, a disaster, or a natural failure, or occurrence of abnormality of the in-vehicle system; situation when it is not possible to switch from manual to automatic driving; situation when operation is not switched from automatic to manual operation, when automatic operation is continued.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the 
by incorporating, applying and utilizing the above steps, technique and features as taught by Hiruma. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to ensure the safety of the vehicle in the event of an abnormality or failure in the in-vehicle system during autonomous driving; to terminate automatic driving and switch the automatic driving to manual driving by driver, or start the manual driving to ensure the safety of the vehicle (see entire Hiruma document, particularly Para [0004-005]).

As per claim 7, Nakamura further discloses through the invention (see entire document), a case in which a response to the confirmation message is not input from an input unit, the vehicle control unit maintains the function restriction on the vehicle, and in a case in which the response to the confirmation message is input from the input unit, the vehicle control unit cancels the function restriction on the specific function (see entire document, particularly Para [0006, 0014, 0036, 0046-0047, 0050-0052]).

As per claim 9, Nakamura further discloses through the invention (see entire document), a case in which the vehicle is to start moving from a pre-registered specific position or in a case in which an occurrence of a failure has been detected in the vehicle when the function restriction on the specific function is to be canceled, the vehicle control unit maintains the function restriction on the vehicle (see entire document, particularly abstract, Para [0006-0007, 0046-0047]).

As per claim 10, Nakamura further discloses through the invention (see entire document), vehicle that has a first control state in which a driver needs to monitor a periphery and grip a steering wheel, a second control state in which the driver needs to monitor the periphery but need not grip the steering wheel, and a third control state in which the driver neither needs to monitor the periphery nor grip the steering 

As per claim 11, Nakamura further discloses through the invention (see entire document), vehicle control unit that cancels the function restriction on the vehicle control in the second control state and the third control states based on the cancellation of the function restriction on the specific function (see entire document, particularly Para [0006, 0013-0015, 0022, 0036, 0040, 0046-0047, 0050-0052]).

As per claim 12, Nakamura further discloses through the invention (see entire document), when the function restriction on the specific function is to be canceled, the vehicle control unit that causes a vehicle display unit to display a plurality of control function items that can be cancellation targets, and cancels the function restriction on the specific function for each control function item selected from the plurality of control function items (see entire document, particularly abstract, Para [0004, 0006-0009, 0011, 0036-0042, 0044, 0046-0047, 0050, 0054-0059, 0067-0099]).

As per claim 13, Nakamura further discloses through the invention (see entire document), determination unit that causes the display unit to present confirmation information for confirming the training contents of the second content and determines whether a result of confirmation by the user is not less than a reference value, and in a case in which the result of the confirmation is determined to be not less than the reference value, the transmission unit transmits, to the server, training completion information indicating that the training by the second content has been completed (see entire document, particularly abstract, Para [0014, 0029-0030, 0035, 0040, 0046-0047, 0049-0052]).

As per claim 14, Nakamura further discloses through the invention (see entire document), information terminal apparatus that further comprises an image capturing unit configured capture an image of the user viewing the plurality of contents, and an image capturing processing unit configured to process an image captured by the image capturing unit, and the image capturing processing unit obtains image 

As per claims 15-16 (similar to independent claim 1 above, with the exception of existence of and connections to a remote server) Nakamura discloses through the invention (see entire document), comprising a vehicle and an information terminal apparatus which can provide, to a display unit, a plurality of contents that provide training on an operation method of the vehicle (see entire document, particularly Para [0035] – teaching vehicle with automatic driving device 100, the vehicle having an interface HMI7 for outputting and inputting information between occupants (including the driver) of the vehicle and the automatic driving device 100, and a wirelessly connected mobile information terminal), a plurality of contents which provide training on an operation method of the vehicle (see entire document, particularly abstract, Para [0004, 0006-0009, 0011, 0036-0042, 0044, 0046-0047, 0050, 0054-0059, 0067-0099] – teaching displaying explanation (tutorial) of driver operation, wherein the Examiner finds that it is displaying explanation to be used as a training material/info/data to a driver, because it is well known in the art that a tutorial is a learning activity for gaining or to be trained in certain skills), 
wherein the information terminal apparatus comprises 
a display control unit configured to cause the display unit to display a first content that provides training on an operation method including a method to start an operation of a specific function of the vehicle and a second content that provides, to a user of the vehicle who has been trained by the first content, (see entire document, particularly Para [0029-0030, 0035, 0047-0048, 0069-0071] – teaching tutorial displayed by interface HMI7 that may output information to the occupant using a wirelessly connected mobile 
a determination unit configured to determine a viewing result of the second content based on an input from the user (see entire document, particularly abstract, Para [0035-0042, 0053]),  
a generation unit configured to generate, based on a determination result of the determination unit, cancellation information for canceling a preset function restriction on the specific function of the vehicle (see entire document, particularly abstract, Para [0006-0007, 0046-0047] – teaching determination conditions for determining that automatic driving control may be started; determines whether or not the automatic driving control can be started, according to tutorial). 
Nakamura does not explicitly disclose, or is missing training of user on an operation method corresponding to a phenomenon that can occur while the specific function is provided; vehicle that comprises an obtainment unit configured to obtain authentication information for authenticating the user, and a vehicle control unit configured to perform authentication processing on the user based on the authentication information, and the vehicle control unit cancels the function restriction on the specific function (autonomous driving of vehicle) based on a result of the authentication processing and the cancellation information.
However, Sprigg teaches through the invention (see entire document), particularly in fig. 1-3, abstract, Para [0002-0004, 0007-0008, 0021, 0039-0047, 0053, 0060], claims 1, 10, operator that may be a driver of an automobile, a captain or pilot of a boat, a captain or pilot of an airplane, or any other vehicle operator; analysis of the one or more operator vehicle control inputs, allowing an operator to assume manual control of the vehicle when the operator vehicle control inputs match the one or more autonomous vehicle control inputs to within a threshold value; a desirable for an autonomous control system to be able to quickly and efficiently verify that the operator has the ability to assume control of the vehicle in a safe and stable manner and to then transition control to the operator; analyzing, comparing manner of driver’s input when the driver begins engaging the vehicle controls, and providing feedback on the manner of  the driver’s input to communicate to the manual operator that the manual operator is or is not following the automated inputs at a level and accuracy at which control of the vehicle 100 can be transitioned to the manual operator; the compare module 109 that receives the automated inputs used to autonomously 
	The Examiner finds that the above, in the Sprigg reference, teaches on “obtaining authentication information for authenticating the user;” “a user of vehicle who has been trained by content and is registered,” in the instant application, because it is well known in the art that if an operator that may be a driver of an automobile, a captain or pilot of a boat, a captain or pilot of an airplane, or any other vehicle operator, typically has a driving/pilot/marine license that makes the operator be authenticated/identified, as well as qualified or registered in an Authority’s database; and because it is also well known in the art that an operator that starts inputting that the operator is to assume manual control of the vehicle is typically an operator that is trained or has an experience in assuming manual control of vehicle as needed, or when needed.
Hiruma, in turn, teaches through the invention (see entire document), particularly in fig. 1-5, abstract, Para [0005, 0066-0068, 0075-0076, 0083, 0087, 0093-0096], when it is identified in S104 of FIG. 1 that the cause of the abnormality is a natural failure, the travel planning execution unit 107 starts the processing after S203 of FIG. 3 and instructs (S203) to switch to manual operation; if the vehicle does not switch to manual driving (S204), the vehicle is stopped at the target stop position such as the shoulder or emergency parking zone by automatic driving (S206, S207), and the vehicle is maintained in a stopped state until it is switched to manual driving (S208); a plurality of abnormalities that occur (FIGS. 3 to 5), when the vehicle stops or is switched to be manually operated, the abnormality as  a contact accident, a disaster, or a natural failure, or occurrence of abnormality of the in-vehicle system; situation when it is not possible to switch from manual to automatic driving; situation when operation is not switched from automatic to manual operation, when automatic operation is continued.
	The Examiner finds that the above, in the Hiruma reference, teaches on “a phenomenon that can occur while the specific function (autonomous driving of vehicle) is provided,” in the instant application, because it is well known in the art that an abnormality related to vehicle driving, such as a contact accident, a disaster, or a natural failure, or occurrence of abnormality of the in-vehicle system is considered as an phenomenon related to vehicle driving that can occur while driving the vehicle.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Nakamura by incorporating, applying and utilizing the above steps, technique and features as taught by Sprigg. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to be able to quickly and efficiently verify that the operator has the ability to assume control of the vehicle in a safe and stable manner and to then transition control to the operator (see entire Sprigg document, particularly Para [0004]); and  
by incorporating, applying and utilizing the above steps, technique and features as taught by Hiruma. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to ensure the safety of the vehicle in the event of an abnormality or failure in the in-vehicle system during autonomous driving; to terminate automatic driving and switch the automatic driving to manual driving by driver, or start the manual driving to ensure the safety of the vehicle (see entire Hiruma document, particularly Para [0004-005]).  

Allowable Subject Matter
1.	Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	
Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662